COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 JESUS MIRELES,                                                   No. 08-18-00139-CR
                                                  §
                               Appellant,                            Appeal from the
                                                  §
 v.                                                                384th District Court
                                                  §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                  §
                                Appellee.                          (TC# 20170D04852)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF SEPTEMBER, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.